Citation Nr: 1805703	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-43 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right calf stab wound affecting muscle group (MG) XI. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1966 to September 1978.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that a letter from the Veteran's attorney submitted with the October 2017 VA Form 9 argues that a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) should be included in the Board's adjudication of the right calf stab wound evaluation under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board granted this claim in May 2017.  The Veteran's disagreement with the effective date assigned has been received by the RO and is being processed.  Further, there is no medical or lay evidence prior to this single statement indicating that the Veteran's right calf stab wound affects his employability in any way.  As the RO is in the process of addressing this matter and TDIU is not raised by the increased rating issue on appeal, the Board will not address the issue of TDIU herein.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected right calf stab wound has been manifested by no more than moderate impairment of Muscle Group XI.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right calf stab wound have not been met.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. § 4.73, Diagnostic Code 5311 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

The Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The Veteran received adequate notice in a March 2015 letter.  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any relevant outstanding records.  

The Veteran was last examined for his right calf stab wound in April 2017 and has not provided any medical or lay evidence suggesting a worsening of this disability since that time.  A new VA examination is not necessary.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2017).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2017).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2017).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and no single factor is per se controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: the velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and, current objective clinical findings.  All such evidence serves to define slight, moderate, moderately severe, and severe muscle injuries due to gunshot wounds or other trauma.  38 C.F.R. § 4.56 (2017).

The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 5311 for his service-connected right calf stab wound.  He seeks a higher rating.

Diagnostic Code 5311 provides the criteria for rating muscle injuries affecting MG XI.  MG XI includes the posterior and lateral crural muscles and muscles of the calf, including the triceps surae (gastrocnemius and soleus), tibilias posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  MG XI is responsible for propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5301 (2017).

Under Diagnostic Code 5311, a 10 percent evaluation is assigned for moderate impairment.  A 20 percent is assigned for moderately severe impairment.  A 30 percent evaluation is assigned for severe impairment.  38 C.F.R. § 4.73, Diagnostic Code 5301 (2017).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue; signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2017).

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There must be evidence of hospitalization for a prolonged period in service for treatment of the wound.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  There must be evidence of unemployability because of inability to keep up with work requirements, if present.  The objective findings are entrance and, if present, exit scars which are so situated as to indicate a track of a missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2017).

A severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The following, if present, are also signs of severe muscle damage: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2017).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2017).

VA regulations define normal ankle plantar flexion as 0 to 45 degrees and normal knee flexion as 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).

A review of the Veteran's service treatment records indicates that he was treated in August 1977 for a through and through stab wound to the right calf.  He was admitted to the hospital for one week and treated with packing initially and later irrigation.  Upon discharge, his wound had healed in the deep area and granulated out to where external wounds were only superficial.  A September 1977 follow-up record noted cellulitis but indicated that it was improving and that there was decreased edema.  The wound was described as "looking well."  There is no indication of further complications or treatment in service.

The Veteran has been examined twice in conjunction with his instant claim.  A May 2015 VA examiner noted a stable penetrating muscle injury of the right leg causing intermittent pain and with two non-tender, non-painful linear scars.  The examiner did not find any cardinal signs or symptoms of muscle injury or other problems.  He noted that the Veteran's right calf stab wound resulted in no functional loss or impairment.

At the time of his April 2017 VA examination, the Veteran reported intermittent numbness in the right foot, intermittent pain in the right calf, occasional cane use, and scars that were tender to the touch.  The examiner noted that the entrance and exit scars were small and linear, indicating a short track of missile through muscle tissue.  The only noted cardinal sign or symptom was occasional fatigue pain.  Muscle strength was normal without atrophy, both calves were the same circumference, and there were no fascial defects.  The examiner described the scars as linear, tender to the touch especially in cold weather, and not causing any limitation in function.  The examiner concluded that the Veteran's right calf stab wound did not impact his ability to work or cause other functional limitation.

In addition to the VA examination, the evidence also includes statements from the Veteran and his attorney.  These statements are consistent with the VA examinations of record.  

As the examiner considered Muscle Group XI, and specifically the calf, to be the only affected muscles, the Board will consider the Veteran's evaluation under Diagnostic Code 5311.  The Veteran is currently compensated at the level for a moderate injury of that muscle group.  There is no evidence to support a finding that his right calf injury is more than moderate.  He experiences few symptoms, only intermittent pain and numbness and occasional need for a cane.  There is no limitation of motion, fascial problems, unemployability, or other functional effects and he has only complained of a single cardinal sign or symptom (fatigue pain).  Moreover, the service treatment records reflect that the original injury was due to a high velocity missile of small size or a large missile of low velocity, required debridement, or resulted in prolonged infection, sloughing of soft parts, or intermuscular cicatrization.  The Veteran's in-service recovery was relatively simple and the single indication of cellulitis noted that it was resolving and that the wound was recovering well.  There is simply no evidence to support a higher rating for a moderately severe or severe muscle injury to Muscle Group XI.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent for a right calf stab wound must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent for a right calf stab wound is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


